DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 19, the prior art fails to teach in combination with the rest of the limitations in the claim:  the sensor according to claim 1, wherein the low voltage signal corresponds to the high voltage signal in a ratio between about 1:100 and about 1:100,000.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klippel et al. (U.S. Patent No. 6,031,368; embodiment 1 – Fig. 1) in view of Klippel et al. (U.S. Patent No. 6,031,368; embodiment 6 – Figs. 6 and 7).


With respect to claim 1, Klippel et al. (embodiment 1) discloses a sensor for a separable connector (col. 1, lines 7-11; sensors for the electrical power distribution field with separable insulated connector components on power cables) comprising:
a plug body (see first portion 20 having a conventional double-ended plug) comprising an (see Fig. 6, col. 4, lines 65-67; see insulating plug; col. 4, lines 40-42), the plug body configured to be inserted into the separable connector (see plug body 20 shown in Fig. 1; see bushing 14 as the separable insulated connector component; the components to be inserted in the bushing) to encase a high voltage conductor [12](see Fig. 1) disposed in the separable connector [14] (see separable insulted connector shown in Fig. 1; col. 2, line 65-col. 3, line 3);
Klippel et al. (embodiment 1) does not disclose an insulating resin and one or more high voltage capacitors encased by the insulating resin and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted;
one or more low voltage capacitors electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider; and a low voltage connection configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector; wherein the sensor has an accuracy such that the low voltage signal has an error value of about 1% or less.
Klippel et al. (embodiment of Fig. 6) disclose an insulating resin (see body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6) and one or more high voltage capacitors (see capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57) encased by the insulating resin (see body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6) and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted [114; col. 5, lines 30-42; electrical circuit components disposed within said formed body and electrical interconnections means for connecting an external power supply to said electronic components];
one or more low voltage capacitors [126] (see Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142) electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider (see capacitors 116 and 126 forming a capacitive divider 127 shown in Fig. 7); and a low voltage connection [140, 142] configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector (col. 4, lines 54-64) wherein the sensor has an accuracy such that the low voltage signal has an error value of about 1% or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klippel et al. (embodiment 1) to include an insulating resin and one or more high voltage capacitors encased by the insulating resin and configured to be electrically coupled to the separable connector at a first end portion when the plug body is inserted;
one or more low voltage capacitors electrically coupled in series to the one or more high voltage capacitors to form a capacitive voltage divider; and a low voltage connection configured to provide a low voltage signal corresponding to a high voltage signal present in the separable connector as taught by Klippel et al. (embodiment 6) to provide a suitable output.   
Regarding the error value, Klippel et al. discloses an error value but does not disclose a particular value for this parameter.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an error value wherein the sensor has an accuracy such that the low voltage signal has an error value of about 1% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  See MPEP 2144.05.


                 With respect to claim 2, Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, comprising a high voltage connection configured to couple to the high voltage conductor disposed in the separable connector (col. 1, lines 7-11; sensors for the electrical power distribution field with separable insulated connector components on power cables) and receive the high voltage signal from the separable connector (see Klippel et al. embodiment 6; capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57).


With respect to claim 3, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, wherein the insulating resin is configured to transfer torque from a low voltage first end portion of the plug body to a high voltage (see Klippel et al. (embodiment 1) capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57) second end portion of the plug body to secure the sensor to the separable connector [126] (see Klippel et al. (embodiment 6)  Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142).

With respect to claim 4, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1 wherein the plug body further comprises a torque feature comprising at least one of:
a protrusion feature, and
one or more recesses in the insulating resin (see Klippel et al. (embodiment 6) recess 150 shown in Fig. 6).

With respect to claim 5, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 4, wherein the protrusion feature is formed by the insulating resin or is formed of a separate insulating material (see Klippel et al. (embodiment 6) body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6).

With respect to claim 6, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, wherein a threaded rod mechanically and electrically couples (see Klippel et al. (embodiment 6)) threaded passage 114 shown in Fig. 6; col. 4, lines 40-53) the at least one of the high voltage capacitors (see Klippel et al. (embodiment 6) capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57) with at least one of:
the one or more low voltage capacitors [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142), and another of the one or more high voltage capacitors (see Klippel et al. (embodiment 6) capacitors 116 shown in Fig. 7 connected at the high voltage connection at 112; col. 4, lines 54-57).

With respect to claim 7, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, further comprising a ground connection electrically coupled to the one or more low voltage capacitors (see Klippel et al. embodiment 1, ground connection 70 shown in Fig. 2; [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142).

With respect to claim 8, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, wherein the low voltage connection comprises a cable extending from a sensor assembly end portion (see Klippel et al. embodiment 6 see cable 152 extending out of the body 111 shown in Fig. 6).


               With respect to claim 10, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, wherein at least one of the one or more low voltage capacitors are encased by the insulating resin (see Klippel et al. (embodiment 6) the body 111 is electrically insulating and preferably molded from and insulating epoxy or other suitable polymeric material; col. 4, lines 65-67).

              With respect to claim 11, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, further comprising signal conditioning electronics configured to electrically couple to the one or more low voltage capacitors [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142).

               With respect to claim 12, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 11, wherein the signal conditioning electronics are separably or integrally connected to the one or more low voltage capacitors [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142).


With respect to claim 13, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 12, wherein the plug body comprises a low voltage end portion separable from the plug body comprising a first portion including signal conditioning electronics and a second portion separably connected to the first portion comprising at least the low voltage capacitors [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142).


With respect to claim 14, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to 1, wherein the plug body (see Klippel et al. (embodiment 6) body 110 in the overall shape of a conventional insulating plug and a connector 112 shown in Fig. 6) comprises a low voltage end portion separable from the plug body comprising a first portion including the one or more low voltage capacitors [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142) and a second portion separably connected to the first portion including the one or more high voltage capacitors (see Klippel et al. (embodiment 6) capacitors 116 and 126 forming a capacitive divider 127 shown in Fig. 7).

With respect to claim 15, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, further comprising an insulating cap to cover an end of the plug body (see Klippel et al. (embodiment 1) col. 2, lines 1-6).

 With respect to claim 16, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1, further comprising another low voltage connection configured to receive a signal corresponding to a current signal present in the separable connector [126] (see Klippel et al. (embodiment 6) Fig. 7; col. 4, lines 60-62; the capacitive divider 127 is connected through electronic circuitry components generally referred to at 140 to provide a low voltage output at 142).

With respect to claim 18, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1. Regarding the error range, Klippel et al. discloses an error value but does not disclose a particular value for this parameter.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide wherein the low voltage signal represents the high voltage signal having an error less than or equal to about 1% across an operating temperature range from about -5°C to about 40°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  See MPEP 2144.05.

With respect to claim 20, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1. Regarding the error range, Klippel et al. discloses an error value but does not disclose a particular value for this parameter.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to wherein the sensor has an accuracy such that the low voltage signal has an error value of about 0.5% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  See MPEP 2144.05.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klippel et al. Klippel et al. (U.S. Patent No. 6,031,368; embodiment 1 – Fig. 1) in view of Klippel et al. (U.S. Patent No. 6,031,368; embodiment 6 – Figs. 6 and 7) as applied to claims 1, 3-6, 13, 14 and 16 above and further in view of Kapsokavathis et al. (U.S. Patent No. 5,231,358).


With respect to claim 9, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1.
The combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) does not disclose further comprising a substrate supporting the one or more low voltage capacitors.
   Kapsokavathis et al. discloses a substrate supporting the one or more low voltage capacitors (see board 36 comprising sensor capacitors; col. 3, lines 35-56).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) to include a substrate supporting the one or more low voltage capacitors as taught by Kapsokavathis et al. to predictably allow for a more cost effective and compact device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Klippel et al. (U.S. Patent No. 6,031,368; embodiment 1 – Fig. 1) in view of Klippel et al. (U.S. Patent No. 6,031,368; embodiment 6 – Figs. 6 and 7) as applied to claims 1, 3-6, 13, 14 and 16 above and further in view of Nakamura et al. (U.S. Publication No. 2014/0327431 A1).

With respect to claim 17, the combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) discloses the sensor according to claim 1.
The combination of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) does not disclose further comprising a memory configured to store at least one of a unique product identifier, data of manufacture, a calibration ratio, a gain value for signal conditioning, and installation data.
   Nakamura et al. discloses comprising a memory configured to store at least one of a unique product identifier, data of manufacture, a calibration ratio, a gain value for signal conditioning, and installation data (para 0125, lines 1-4).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klippel et al. (embodiment 1) and Klippel et al. (embodiment 6) to include a memory configured to store at least one of a unique product identifier, data of manufacture, a calibration ratio, a gain value for signal conditioning, and installation data as taught by Nakamura et al. to predictably be able to store and view gain correction values for accurate measurement of the device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866